TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-20-00318-CV


                                  In re Teerachai Supakorndej


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-18-003565, THE HONORABLE J. ANDREW HATHCOCK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Relator Teerachai Supakorndej petitions for a writ of mandamus to vacate a

temporary order requiring him to pay $15,000 in attorney’s fees to counsel for his ex-wife, real

party in interest Shang Xu.1 See Tex. Fam. Code § 109.001(a)(5). Supakorndej bears the burden

to present this Court with a record sufficient to demonstrate his right to mandamus relief.

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Based on this record, we

deny relief. See Tex. R. App. P. 52.7(a) (providing that mandamus record must contain, among

other things, “a certified or sworn copy of every document that is material to the relator’s claim

for relief and that was filed in any underlying proceeding” and “properly authenticated” copies of

“any exhibits offered in evidence”).2




       1
           Relator appealed the results of the divorce to this Court in cause No. 03-20-0177-CV.
       2
           We dismiss as moot Xu’s “Motion to Deny Petition for Writ of Mandamus” and
alternative motion to strike.
                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Filed: January 7, 2021




                                               2